 COSTAL INTERNATIONAL
 SECURITY
   117 Coastal International Security
 and
 International U
n-ion, Security, Police
 and Fire Professionals o
f America (
SPFPA
), and i
ts Amalgamated Local 
287.  Case 05
ŒCAŒ094692 February 
19, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS
 JOHNSON 
 AND 
MCFERRAN
 The General Counsel seeks a default judgment in this 
case pursuant to the terms of a bilateral informal settl
e-ment agreement.  Upon a charge filed by International 

Union, Security, Pol
ice and Fire Professionals of Amer
i-ca (SPFPA), and its Amalgamated Local 287 (the Union) 

on December 11, 2012, the General Counsel issued the 

complaint on March 28, 2013, against Coastal Intern
a-tional Security (the Respondent) alleging, among other 

things,
 that it violated Section 8(a)(5) and (1) of the Act 
when it failed and refused to continue in effect all the 

terms and conditions of the collective
-bargaining agre
e-ment, effective by its terms from July 29, 2011
, until July 
31, 2014, by failing and refusi
ng to terminate, upon the 
Union
™s valid request, employees who fail to become 
members of the Union pursuant to the agreement
™s u
n-ion
-security provisions.  The Respondent filed an a
n-swer.
 Subsequently, the Respondent and the Union entered 
into a bilateral i
nformal settlement agreement, which was 
approved by the Regional Director for Region 5 on May 
15, 2013.  Among other things, the settlement agreement 
required that the Respondent (1) upon the Union
™s valid 
request, honor and comply with all union
-security 
prov
i-sions contained in the collective
-bargaining agreement;
1 1 The collective
-bargaining agreement contains the following prov
i-sion entitled ﬁArticle 2
-Union Security and Membershipﬂ which pr
o-
vides in pertinent part as follows:
 All officers hereafter employed by The Employer in the classification 
covered by this agreement shall become members of the Union not 
later than the thirty
-first (31st) day following the beginning of their 
employment, or the date of the signing of this agr
eement, whichever is 
later, as a condition of continued employment.
 An officer who is not a member of the Union at the time this agre
e-ment becomes effective shall become a member of the Union within 
ten (10) days after the thirtieth (30th) day following th
e effective date 
of this agreement or within ten (10) days after the thirtieth (30th) day 
following employment, whichever is later, and shall remain a member 

of the Union, to the extent of paying an initiation fee and the membe
r-ship dues uniformly required
 as a condition of acquiring or retaining 
membership in the Union, whichever employed under, and for the d
u-
ration of, this agreement.
 Officers meet the requirement of being members in good standing of 

the Union, within the meaning of this article, by tende
ring the periodic 
dues and initiation fees uniformly required as a condition of acquiring 
or retaining membership in the Union or, in the alternative, by tende
r-
ing to the Union the financial core fees and dues, as defined by the 
and (2) post appropriate notices.  The settlement agre
e-ment also contained the following provision:
  The Charged Party agrees that in case of non
-compliance with any of the terms of this Settlem
ent 
Agreement by the Charged Party, and after 14 days n
o-tice from the Regional Director of the National Labor 
Relations Board of such non
-compliance without re
m-edy by the Charged Party, the Regional Director will 
issue a complaint that will include the all
egations 
spelled out above in the Scope of Agreement section.  

Thereafter, the General Counsel may file a motion for 
default judgment with the Board on the allegations of 
the complaint.  The Charged Party understands and 
agrees that all of the allegations 
of the complaint will 
be deemed admitted and it will have waived its right to 
file an Answer to such complaint.  The only issue that 
may be raised before the Board is whether the Charged 
Party defaulted on the terms of this Settlement Agre
e-ment.  The Board
 may then, without necessity of trial 
or any other proceeding, find all allegations of the 
complaint to be true and make findings of fact and co
n-clusions of law consistent with those allegations a
d-verse to the Charged Party on all issues raised by the 

plea
dings.  The Board may then issue an order provi
d-ing a full remedy for the violations found as is appr
o-priate to remedy such violations.  The parties further 

agree that a U.S. Court of Appeals Judgment may be 
entered enforcing the Board order ex parte, afte
r service 
or attempted service upon Charged Party/Respondent at 
the last address provided to the General Counsel.
  In June 2013, the Union advised the Respondent that 
certain employees had failed to pay dues as required by 
the union
-security clause, 
despite repeated notices allo
w-ing for reasonable grace periods for payment.  The Union 

requested that the Respondent discharge those emplo
y-ees.
 In July 2013, the Respondent, by individual letters, i
n-formed the employees that the Union had requested their 
termination due to their failure to pay dues, and advised 
them that if they did not resolve their dispute with the 
U.S. Supreme Court in 
NLRB 
v. General Motors Corp.
, 373 U.S. 734 
(1963), and 
Beck v. Communications Workers of America,
 487 U.S. 
735 (1988).
 In the event the Union requests the discharge of an officer for failure 
to comply with the provisions of this article, it shall serve written 
no-tice on the Employer requesting that the employee be discharged e
f-
fective no sooner than two (2) weeks of the date of that notice.  The 

notice shall also contain the reasons for discharge.  In the event the 

Union subsequently determines that the employee
 has remedied the 
default prior to the discharge date, the Union will notify the Employer 

and the officer, and the Employer will not be required to discharge 
that officer.
 362 NLRB No. 1
                                                                                                                                                          118 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Union
, they could be subject to progressive discipline, 
consisting of verbal warning, followed by written war
n-ing, suspension and final warnin
g, and finally termin
a-tion in the event the dispute is unresolved 
2 months after 
the date of the verbal warning. 
 By letter dated August 21, 2013, the Regional Director 
for Region 5 notified the Respondent
™s attorney that the 
Respondent was in noncomplianc
e with the settlement 
agreement.  The letter stated that the Respondent had 
failed to present any evidence that it had honored the 
Union
™s requests to comply with the collective
-bargaining agreement
™s union
-security provisions
 and 
that
 if the Respondent di
d not remedy its noncompliance 
within 14 days, the Regional Director would issue a 

complaint and the General Counsel could seek default 
judgment.
 On August 27, 2013, the Region
™s compliance officer 
further informed the Respondent
™s attorney that the R
e-spon
dent
™s unilateral implementation of progressive di
s-cipline when responding to the Union
™s request for co
m-pliance with the union
-security clause constituted a 
breach of the settlement agreement and requested a cure.  
The Respondent failed to comply. 
 Accord
ingly, pursuant to the terms of the noncompl
i-ance provision of the settlement agreement, on Nove
m-ber 12, 2013, the Regional Director reissued the co
m-plaint, and the General Counsel filed a Motion for D
e-fault Judgment with the Board.  On November 13, 2013, 

the Board issued an order transferring the proceeding to 

the Board and Notice to Show Cause why the motion 
should not be granted.  On November 26, 2013, the R
e-spondent filed a response.  The General Counsel filed a 
reply to the Respondent
™s response. 
 The 
National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel. 
 Ruling on Motion for Default Judgment
 In its response to the Notice to Show Cause, the R
e-spondent asserts that it has not breached the settlement 

agreement by failing to terminate employees upon the 
Union
™s request.  Instead, the Respondent maintains that 
the settlement merely requires it to abide by the terms of 

the union
-security clause, which, it contends, does not 
require the Respondent to termi
nate employees who fail 
to comply with that clause.  Rather, the Respondent a
r-gues that it meets its contractual obligation to enforce the 
clause by applying its regular progressive disciplinary 
procedure to employees who are in default.  The R
e-spondent av
ers that it has informed the Union that this is 
its practice and that the practice is consistent with the 
collective
-bargaining agreement.
2 In this regard, the Respondent argues that, while the 
union
-security clause permits the Union to request the 
dischar
ge of defaulting employees, it does not obligate 
the Respondent to abide by that request and the settl
e-ment agreement itself does not specify the manner in 
which the Respondent is to enforce the provision.  The 

Respondent notes that during the settlement n
egotiations, 
it rejected the General Counsel
™s proposed language in 
the 
notice to 
employees, which stated that the Respon
d-ent would not refuse 
ﬁto terminate,
ﬂ upon the Union
™s 
request, an employee who failed to comply with the u
n-ion
-security clause.  Inste
ad, the Respondent notes, the 
General Counsel agreed to its proposed language, which 

states that the Respondent will not refuse to comply with 
ﬁall union
-security provisions,
ﬂ contained in the colle
c-tive
-bargaining agreement.  Based on this, the Respon
d-ent
 contends that it has not breached the settlement 
agreement. 
 Finally, the Respondent argues that it 
ﬁhas no choice
ﬂ but to utilize progressive discipline in order to have su
f-ficient time to replace terminated employees.  The R
e-spondent argues that its con
tract with the Federal Go
v-ernment to provide armed security at the Ronald Reagan 

Building requires strict qualification and training for e
m-ployees, which takes several months to obtain.  The co
n-tract further requires the Respondent to provide a spec
i-fied n
umber of security guards each day.  The Respon
d-ent contends that if it imposed immediate termination 
under the union
-security provision, it would default on 
its government contract and jeopardize the safety and 
security of employees and visitors to the Ron
ald Reagan 
Building.
 In his reply, the General Counsel argues that the plain 
language of the union
-security provision requires the 
discharge, at the request of the Union, of employees who 
are in derogation of their obligations under that clause.  
The Gener
al Counsel notes that the language of the u
n-ion
-security provision refers only to discharge, not pr
o-gressive discipline, and that the provision provides the 
Respondent ample time to adequately staff the facilities 
involved.  Finally, the General Counsel co
ntends that the 
parties
™ modification of the settlement
™s notice language 
from that requiring 
ﬁtermination
ﬂ to that requiring co
m-2 The Respondent also argues that neither the complaint nor the se
t-tlement agreement
 has any legal effect because the Board lacked a 
quorum when the complaint was issued and when the parties entered 
into the settlement agreement.  See 
NLRB v. Noel Canning, 
134 S.Ct. 
2550 (2014).  For the reasons stated in 
Durham School Services
, 361 
NLRB 
702
Œ703
 (2014)
, and 
Pallet Co
s., 361 NLRB 
339, 339 
(2014), 
we reject those arguments.  See also 
Bluefield Hospital Co
., 361 NLRB 
1389
 (2014). 
                                                             COASTAL INTERNATIONA
L SECURITY
   119 pliance with the union
-security provision does not wa
r-rant a different result, as the provision itself clearly r
e-quires termina
tion.
 We agree with the General Counsel.  
The settlement 
agreement clearly and unequivocally requires the R
e-spondent to abide by the contract
™s union
-security prov
i-sion that obligates the Respondent to discharge emplo
y-ees for failure to comply with that pr
ovision.  The se
t-tlement agreement states that the Respondent will 
  honor and comply with all union
-security provisions 
contained in [the] collective
-bargaining agreement with 
the [Union] 
. . . upon the [Union]
™s valid request and 
contemporaneous document
ation that the [Union] has 
fulfilled its obligations to the employee (e.g., notifying 
the employee of precise amount of dues owed, the time 
period in question, the method of computation, the co
n-sequences of not complying, and a reasonable oppo
r-tunit
y to 
meet the dues obligation)
 Nothing 
in the union
-security clause or in the settl
e-ment agreement suggests that 
ﬁthe consequences of not 
complying
ﬂ means anything other than discharge.  Fu
r-ther, the requirement that 
ﬁ[a]
ll officers hereafter e
m-ployed by The Em
ployer [ ] shall become members of 
the Union [ ] 
as a condition of continued employment
ﬂ can only mean that employment is terminated when the 
employee fails to comply, as any other interpretation 
would render the clause meaningless.  See 
Wire Products 
Mfg.
 Corp.
, 329 NRLB 155, 160, 163 (1999).
3  Simila
r-ly, the provision that the 
ﬁEmployer will not be required 
to discharge [the] officer
ﬂ if 
ﬁthe Union subsequently 
determines that the employee has remedied the default 
prior to the discharge date,
ﬂ makes clear
 that the only 
3 In 
Wire Products
 the Board adopted the judge™s finding that the r
e-spondent repudiated and refused to honor the 
contractual union
-security 
clause by failing to discharge employees who were delinquent in their 
dues or fees payments.  329 NLRB at 160, 163.  The relevant contract 
provisions in that case provided:  
 Section 4.1: All employees in the bargaining unit must
 as a condition 
of continued employment be either a member of the union and pay 

union dues or pay an agency fee to the union, but not both.
 Section 4.4: Any employee required to pay an agency fee, membe
r-
ship dues, or initiation or reinstatement fee 
as a co
ndition of continued 
employment
 who fails to tender the agency fee, reinstatement, or per
i-odic dues uniformly required, shall be notified in writing of their d
e-linquency.  A copy of such communication shall be mailed to the 
company not later than fifteen (
15) days prior to such request that 
the 
company take final action on the delinquency
.  (Emphasis in original.)
 The Board rejected the respondent™s argument that the union™s r
e-quest for ﬁfinal actionﬂ did not require it to discharge an employee for 
nonpayment of dues or fees.  The Board explained that the ﬁplain 
mea
ningﬂ of the union
-security provision required the respondent, upon 
proper notice, to take ﬁfinal action,ﬂ which could only mean ﬁdi
s-charge;ﬂ otherwise, ﬁthe payment of dues or fees is nei
ther a 
condition 
of employment
, nor a 
condition of continued employment
 and the union
-security provision is meaningless.ﬂ  Id.  (Emphasis in original.) 
 circu
mstance where the Respondent is not obligated to 
discharge an employee upon the request of the Union is 
when the Union notifies the Respondent that the emplo
y-ee has cured the delinquency.  
Accordingly, the R
e-spondent was required to ter
minate employees upon the 
Union
™s request, provided the Union complied with its 
requirements under the collective
-bargaining agreement 
and the Act.
4  It is undisputed that the Respondent failed 
to do so.
  The Respondent
™s contention that the union
-security
 provision is subject to the contract
™s progressive disc
i-pline procedure lacks merit.  The two provisions are 
wholly distinct.  Article 7 of the collective
-bargaining 
agreement addresses discipline for employee misconduct 
and includes a progressive discipl
ine clause providing for 
increasingly severe penalties with each additional o
f-fense.  Thus, 
article 7.1 describes discipline for 
ﬁUne
x-cused Tardiness,
ﬂ 7.3 addresses 
ﬁCall Offs,
ﬂ and 7.4 
deals with 17 categories of 
ﬁserious
ﬂ misconduct, inclu
d-ing alcohol a
nd drug
-related offenses, weapons offenses, 
insubordination, neglect of duty and assault.
5  Moreover, 
article 7 specifies that for some misconduct, such as ta
r-diness and 
ﬁcall off,
ﬂ particular disciplinary procedures 
ensue, but that in other circumstances, the Respondent 

has a degree of latitude in determining the consequences 

that will result from an employee
™s behavior.
 In contrast, 
article 2, the union
-security provision, is 
self 
contained and describes the requirement of union 
membership 
ﬁas a condition of employment.
ﬂ  That 
arti-cle further describes the means of maintaining such 
membership in good standing and the consequences of a 
failure to comply.  There is no mention of misco
nduct or 
ﬁcorrective progressive disciplinary action.
ﬂ  Although 
the provision allows for the possibility that employees 

may remedy membership default, the provision pr
o-scribes only one outcome for failure to cure deficiencies: 
discharge.  Progressive disc
ipline is plainly not an o
p-tion
.6   4 The parties™ negotiation to change to the wording of the settlement 
agreement does not change the ana
lysis.  The original settlement pr
o-
posal provided that the Respondent 
would not refuse ﬁto terminateﬂ an 
employee for failing to comply with the union
-security clause.  The 
language agreed to by the parties
Šthat the Respondent would comply 
with ﬁall union
-security provisionsﬂ
Šdoes not mean that the union
-security provision requires anything less than discharge.  Nor is there 
any indication that the Respondent asserted as much when it proposed 
the language change.  As discussed above, the meaning of the clau
se is 
clear, and thus the Respondent™s obligation under the language of the 
settlement agreement is similarly clear.   
 5 Notably, 
art.
 7 does not refer in any way to the failure to abide by 
the union
-security provision.
 6 Member Johnson finds no need to pass on the merits of the R
e-spondent™s interpretation of the settlement agreement™s provisions.  At 

this point in time, over a year and a half after the Respondent notified 
                                                                                                                       120 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 We also reject the Respondent
™s argument that it 
should not be required 
ﬁimmediately
ﬂ to terminate e
m-ployees, because such action would result in the R
e-spondent
™s defaulting on its contract with the Federal 
Government an
d would jeopardize the safety and secur
i-ty of employees and visitors at the unit employees
™ jobsite, the Ronald Reagan Building in Washington
, D.C.  
Contrary to the Respondent
™s contention, the union
-security clause does not require 
ﬁimmediate
ﬂ termination
 of defaulting employees.  Instead, it provides for an in
i-tial 31
-day grace period during which employees may 
join the Union, followed by a requirement that the Union 
give at least 2 weeks
™ notice to the Respondent before a 
discharge can be effectuated.  M
oreover, an employee 
can cure any deficiencies and avoid discharge.  Thus, this 
timeline cannot fairly be described as requiring immed
i-ate discharge of an employee.  Furthermore, such a ge
n-eralized defense, without more, is not a defense to failure 
to comp
ly with the explicit terms of the contract.  See 
McIntyre Engineering Co.
, 293 NLRB 716, 717 (1989) 
(rejecting as 
ﬁnot a valid defense
 . . . or a relevant co
n-sideration
ﬂ the company
™s economic defense that it 
would be unable to continue production if requi
red to 
terminate 
ﬁa high percentage of crucial skilled personnel
ﬂ under the union
-security provision); 
St. Johns Mercy 
Medical Center
, 344 NLRB 391, 393 (2005), enfd.
 436 
F.3d 843 (8th Cir. 2006) (rejecting company
™s claim that 
it should be exempt from con
tractual union
-security pr
o-vision due to its difficulty in recruiting and retaining re
g-istered nurses be
cause of nursing shortage). 
 The noncompliance provision in the settlement agre
e-ment provides that 
ﬁ[t]he only issue that may be raised 
before the Board
 is whether the Charged Party defaulted 
on the terms of this Settlement Agreement.
ﬂ  As d
e-scribed, the Respondent has failed to comply with the 
settlement agreement.  The agreement further provides 
that 
ﬁ[t]he Board may then, without necessity of trial or 
any other proceeding, find all allegations of the co
m-plaint to be true and make findings of fact and concl
u-sions of law consistent with those allegations adverse to 

the Charged Party on all issues raised by the pleadings.
ﬂ  Accordingly, we grant the Genera
l Counsel
™s Motion for 
Default Judgment and find, pursuant to the noncompl
i-ance provisions of the settlement agreement set forth 
employees that the Union had requested their termi
nation due to their 
failure to pay dues, and advised them that if they did not resolve their 
dispute with the Union they could be subject to progressive discipline 
culminating in discharge, there is no claim that the Respondent has 
taken any further action
 or that the employees have met their dues 
obligations.  In these circumstances, even under the Respondent™s i
n-
terpretation of the settlement agreement, there can be no factual dispute 
that it has defaulted on that agreement. 
 above, that all of the allegations in the reissued complaint 
are true.
7   On the entire record, the Board makes the following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material times, the Respondent has been a South 
Carolina corporation with an office and place of business 

in the District of Columbia and has been engaged in 

providing security services to firms and institutions, i
n-cluding the United States Government at the Ronald 
Reagan Building and International Trade Center in the 
District of Columbia.
 In conducting its business operations described above, 
during the calendar year ending December 31, 2012, the 

Respondent performed
 services valued in excess of 
$50,000 in 
States outside the District of Columbia.
 We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that the Union is a labor organization 

within t
he meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times the following individuals have 
held the positions set forth opposite their respective 

names and have been supervisors of the Respondent 

within the meaning of S
ection 2(11) of the Act and 
agents of the Respondent within the meaning of Section 
2(13)
 of the Act:
  Maureen Dolan
 Labor Relations Specialist
 Sean Engelin
 Director of Labor Relations
 Janet Gunn
 Vice
 President of Human Resources
 Justin Reilly
 Senior Legal 
Administrator
  The following employees of the Respondent, the unit, 
constitute a unit appropriate for the purposes of colle
c-tive bargaining within the meaning of Section 9(b) of the 
Act:
  All Security Officer Employees within the unit wor
k-ing at the Ronald
 Reagan Building in Washington, 
D.C., excluding all other employees including Se
r-geants, Lieutenants, Captains, office clerical employees 

and professional employees as defined in the National 
Labor Relations Act.
  Since at least sometime around July 2011, 
and at all 
material times, the Respondent has recognized the Union 

as the exclusive collective
-bargaining representative of 
7 See 
U-Bee, Ltd.
, 315 NLRB 6
67 (1994).  Also, pursuant to the 
noncompliance provisions, we find that the Respondent™s answer to the 
original complaint has been withdrawn.
                                                                                                                                                          COASTAL INTERNATIONA
L SECURITY
   121 the unit.  This recognition has been embodied in a colle
c-tive
-bargaining agreement, effective by its terms from 
July 29, 2011
, until
 July 31, 2014. 
 At all times since at least sometime around July 2011, 
based on Section 9(a) of the Act, the Union has been the 
exclusive collective
-bargaining representative of the unit.
 Since about June 12, 2012, the Respondent failed to 
continue in eff
ect all the terms and conditions of the 
agreement described above by failing and refusing to 
terminate, upon the Union
™s valid request, employees 
who fail to become members of the Union pursuant to 
the union
-security provisions within the agreement d
e-scrib
ed above.
 The terms and conditions of employment described 
above are mandatory subjects for the purposes of colle
c-tive bargaining.
 The Respondent engaged in the conduct described 
above without the Union
™s consent.
 CONCLUSION O
F LAW By the conduct described
 above, the Respondent has 
been failing and refusing to bargain collectively and in 
good faith with the exclusive collective
-bargaining repr
e-sentative of its employees within the meaning of Section 
8(d) of the Act in violation of Section 8(a)(5) and (1) of
 the Act.  The Respondent
™s unfair labor practices affect 
commerce within the meaning of Section 2(6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 
desist and to ta
ke certain affirmative action designed to 
effectuate the policies of the Act.
  We shall order the 
Respondent
 to comply with
, upon the Union™s valid r
e-quest, article 2 of the collective
-bargaining agreement, 
effective July 29, 2011, until July 31, 2014
. ORDER
 The National Labor Relations Board orders that the 
Respondent, Coastal International Security, Washington, 
D.C., its officers, agents, successors, and assigns, shall  
 1.  Cease and desist from
 (a)  Failing and refusing to bargain collectively and in
 good faith with International Union, Security, Police, and 
Fire Professionals of America (SPCA), and its Amalg
a-mated Local 287 (the Union) as the exclusive collective
-bargaining representative of the unit employees by fai
l-ing and refusing to comply with a
rticle 2 of the colle
c-tive
-bargaining agreement,
 effective July 29, 2011, until 
July 31, 2014,
 which requires that the Respondent term
i-nate, upon the Union
™s valid request, unit employees who 
fail to become members of the Union.  The unit is: 
  All Securit
y Officer Employees within the unit wor
k-ing at the Ronald Reagan Building in Washington, 

D.C., excluding all other employees including Se
r-geants, Lieutenants, Captains, office clerical employees 

and professional employees as defined in the National 

Labor R
elations Act.
  (b)  
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them in Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of 
the Act.
 (a)  
Upon the Union™s valid request, comply with art
i-cle 2 of the collective
-bargaining agreement, effective 
July 29, 2011, until July 31, 2014.
 (b)  Within 14 days after service by the Region, post at 
its facility at the Ronald Reagan Building an
d Intern
a-tional Trade Center in Washington, D.C.
, copies of the 
attached notice marked 
ﬁAppendix.
ﬂ8  Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 5, after being signed by the Respondent
™s autho
r-ized representative, shall be p
osted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

suc
h as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not alt
ered, defaced
, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own
 expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since June 12, 2012.
 (c)  Within 21 days after service by the Region, file 
with the Regional Director for Region 5 a sworn certif
i-cation of 
a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁP
osted 
by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor
 Relations Board.
ﬂ                                                             122 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The 
National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act toget
her with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with International Union, Security, P
o-lice, and Fire Professionals of
 America (SPCA), and its 
Amalgamated Local 287 (the Union) as the exclusive 
collective
-bargaining representative of the unit emplo
y-ees by failing and refusing to comply with article 2 of the 
collective
-bargaining agreement,
 effective July 29, 2011, 
until J
uly 31, 2014,
 which requires that we terminate, 
upon the Union
™s valid request, unit employees who fail 
to become members of the Union.  The unit is: 
  All Security Officer Employees within the unit wor
k-ing at the Ronald Reagan Building in Washington, 
D.C.
, excluding all other employees including Se
r-geants, Lieutenants, Captains, office clerical employees 
and professional employees as defined in the National 
Labor Relations Act.
  WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce 
you in the exercise of 
the rights 
listed above
. WE WILL
, upon the Union™s valid request, comply with 
article 2 of the collective
-bargaining agreement, effective 
July 29, 2011, until July 31, 2014.
  COASTAL 
INTERNATIONAL 
SECURITY
  The Board
™s decision can b
e found at 
www.nlrb.gov/case/05
-CA-094692
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Str
eet, N.W., Washington, D.C. 20570, or 
by calling (202) 273
Œ1940.    